Title: To Alexander Hamilton from James McHenry, 16 October 1798
From: McHenry, James
To: Hamilton, Alexander



(Confidential)
Trenton 16 Octbr. 1798
My dear Hamilton.

You will see by the enclosed, the steps I have taken, and the information and the aid which I expect to derive from the Major Generals in case it is approved. I know not how all this is to end, and feel perfectly tired of the uncertainty in which so many important measures are kept fettered and involved.
I hope you will approve of this exposition, and the propriety of my fortifying or correcting my own opinions by those of the Generals.
Yours ever & affectionately

James McHenry

